Exhibit10.8 RESTRICTED STOCK GRANT NOTICEUNDER THESeaWorld Entertainment, Inc.2(Senior Leadership Team – Time-Based Shares) SeaWorld Entertainment, Inc., a Delaware corporation (the “Company”), pursuant to its 2013 Omnibus Incentive Plan (the “Plan”), hereby grants to the Participant set forth below the number of shares of Restricted Stock set forth below.The shares of Restricted Stock are subject to all of the terms and conditions as set forth herein, in the Restricted Stock Agreement (attached hereto or previously provided to the Participant in connection with a prior grant), and in the Plan, all of which are incorporated herein in their entirety. Capitalized terms not otherwise defined herein shall have the meaning set forth in the Plan. Participant: [Participant Name] Date of Grant: [Date of Grant] *Number of Shares of Restricted Stock: [No. of Shares of Restricted Stock Granted] Vesting Schedule: Provided the Participant has not undergone a Termination at the time of each applicable vesting date (or event), 1/3rdof the Restricted Stock will vest on each of the third, fourth and fifth anniversaries of the Date of Grant.
